391 S.E.2d 192 (1990)
326 N.C. 589
William L. BAMBERGER, Jr.
v.
Roger B. BERNHOLZ and Coleman, Bernholz, Dickerson, Bernholz, Gledhill, and Hargrave, a North Carolina General Partnership.
No. 1A90.
Supreme Court of North Carolina.
May 10, 1990.
*193 Elliot & Pishko, P.A. by David C. Pishko, Winston-Salem, for plaintiff-appellee.
Young, Moore, Henderson & Alvis, P.A. by M. Lee Cheney and Jerry S. Alvis, Raleigh, for defendants-appellants.
PER CURIAM.
The decision of the Court of Appeals is reversed for the reasons stated in Judge Lewis' dissenting opinion.
REVERSED.